Citation Nr: 0004205	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1994 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a 10 percent 
rating for anxiety neurosis was confirmed and continued.  In 
a May 1995 rating decision, the RO implemented a hearing 
officer's decision whereby that rating was increased to 30 
percent; the RO assigned October 14, 1994, the date of VA 
receipt of the veteran's claim for increased compensation, as 
the effective date for that increase.  In January 1997, the 
Board remanded this claim in order to ensure satisfaction of 
due process concerns.


REMAND

In its January 1997 Remand, the Board requested, inter alia, 
that VA accord the veteran a psychiatric examination in order 
to ascertain the severity of his anxiety neurosis.  The Board 
specifically requested that the examiner indicate an opinion 
as to the degree of industrial impairment caused by that 
disability.  However, the report of that examination, which 
was conducted in January 1998, shows the following 
conclusion:  "The issue of this veteran's industrial 
impairment is moot, as he is well past retirement age."  The 
question of age, as it pertains to impairment resulting from 
a service-connected psychoneurosis, is irrelevant, as is 
whether the veteran is retired; rather, VA is to consider 
industrial impairment from the perspective of whether the 
veteran could work, and to what degree, if he sought work.  
As such, the report of the January 1998 examination is 
inadequate for rating purposes, and does not satisfy the 
purpose of the Board's January 1997 Remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In its January 1997 Remand, the Board noted that VA criteria 
for evaluating psychiatric pathology were amended during the 
pendency of the veteran's appeal, and that review of the 
veteran's claim under the new criteria, subsequent to 

according the veteran the VA psychiatric examination, was 
necessary.  The Board must point out that such review must 
again be undertaken by the RO, following the examination of 
the veteran requested herein.

In view of the above, this case is REMANDED for the 
following:

1.  The RO should accord the veteran a VA 
psychiatric examination, in order to 
ascertain the severity of his anxiety 
neurosis with PTSD.  The veteran's claims 
folder and a copy of the VA rating 
criteria that became effective on 
November 7, 1996, should be provided to 
the examiner prior to his or her 
evaluation of the veteran.  After 
reviewing the claims folder and examining 
the veteran, the examiner should, on the 
examination report, indicate an opinion 
as to the degree of industrial 
impairment, notwithstanding age or 
retirement status, caused by the 
veteran's service-connected psychiatric 
disorder.  A Global Assessment of 
Functioning (GAF) score should also be 
ascertained, and a full explanation of 
its meaning should be set forth on the 
report.

2.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination, without demonstrated good 
cause for such action, could result in 
adverse action with regard to his claim, 
to include the denial thereof.  

3.  Following completion of the above 
actions, the RO should review the 
veteran's claim, and determine whether an 
increased rating for anxiety neurosis 
with PTSD can now be granted.  In its 
review, the RO is to 

consider the VA psychiatric rating 
criteria that became effective on 
November 7, 1996.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be so notified, and furnished with a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided with the appropriate period of 
time within which to respond thereto, 
after which the case is to be returned to 
the Board for further review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made. 


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




